DETAILED ACTION
This action is responsive to the claims filed on May 5th, 2021. Claims 1-4 and 12-13 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has cancelled Claim 15, therefore the rejection of Claim 15 under 112(b) is withdrawn. 
Allowable Subject Matter
Claims 1-4 and 12-13 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims filed on May 5th, 2021, specifically the amendment to Claim 1 adds the following limitations: “wherein the magnet has a door-side flat surface which faces the door in a closed state in which the opening is closed by the door, an opening-side surface which faces the opening end surface in the closed state, and a compartment inner-side surface connecting the door-side flat surface and the opening-side surface on an inner side in a width direction of the thermal insulation box in the closed state, the compartment inner-side surface is a single curved surface which faces in a direction that gradually changes from a direction facing the door to a direction facing the opening in the closed state.” 
With regards to Claim 1: Hastings discloses A cooling apparatus (Fig. 1), comprising: a thermal insulation box (10, Fig. 1) that has a housing space with an opening in front (12, Fig. 1) and an opening end surface enclosing the opening and facing frontward (20, Fig. 1); a door capable of opening and closing the opening (14, Fig. 1), the door being attached to the thermal insulation box; and a magnetic gasket (Fig. 2) attached to an inside peripheral portion of the door facing the opening end surface while the opening is closed, the magnetic gasket including: a magnet (24, Fig. 2); a magnet retainer that 
As stated in the final rejection mailed on February 8th, Sakatani taches it is known to replace an air gap with a layer of heat insulation sheet, where a heat insulation sheet is inherently constant thickness. However examiner agrees with applicant’s remarks that Hastings does not teach a “compartment inner-side surface” comprising a single curved surface as claimed. After a new search it was determined that the prior art does not disclose, teach or motivate a person of ordinary skill in the art to configure the magnet of the magnetic gasket of Hastings to reach the invention as claimed. The closest pieces of prior art found were Mentasti (US 20130247472) and Cittadini (US 20090058246). Mentasti teaches a magnet of a magnetic gasket (9, Fig. 3) which has a single curved surface connecting a door side flat surface and an opening-side surface, however said curved surface is on a compartment outer side and not a compartment inner side (5, Fig. 3). Similarly Cittadini teaches a magnet for a magnetic gasket (8, Fig. 8) which has a single curved surface connecting a door side and an opening side, which is also provided on an outer side. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763